UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2187



GENADIJUS BUDRYS,

                                                          Petitioner,

           versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.
------------------------------------

AMERICAN IMMIGRATION LAWYERS ASSOCIATION,

                                       Amicus Supporting Petitioner.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-391-214)


Argued:   December 6, 2007                 Decided:   January 4, 2008


Before WILKINSON and SHEDD, Circuit Judges, and James P. JONES,
Chief United States District Judge for the Western District of
Virginia, sitting by designation.


Petition for review denied by unpublished per curiam opinion.


ARGUED: Gregory Bryl, Washington, D.C., for Petitioner. Mary A.
Kenney, AMERICAN IMMIGRATION LAW FOUNDATION, Washington, D.C., for
Amicus Supporting Petitioner.     Andrew Oliveira, UNITED STATES
DEPARTMENT   OF  JUSTICE,   Office   of  Immigration   Litigation,
Washington, D.C., for Respondent.     ON BRIEF: Peter D. Keisler,
Assistant Attorney General, Michelle Gorden Latour, Assistant
Director, Jamie M. Dowd, UNITED STATES DEPARTMENT OF JUSTICE,
Office of Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Genadijus Budrys, a citizen of Lithuania, petitions for review

of the Board of Immigration Appeals’ (the “Board”) denial of his

motion to reopen removal proceedings.             He argues reopening was

warranted     to   continue   his    removal    until   the   United   States

Citizenship    and   Immigration     Services   (“USCIS”)     determined   his

adjustment-of-status application.          Because we conclude that the

Board did not abuse its discretion in denying Budrys’ motion to

reopen, we deny his petition for review.



                                      I.

     Budrys arrived in the United States on or about January 14,

2004.      The Immigration and Naturalization Service immediately

placed him in removal proceedings because he did not possess a

valid entry document.     After being paroled into the United States,

Budrys sought asylum based on his claim of past persecution and

fear of future persecution.         On April 11, 2005, Immigration Judge

(“IJ”) Garry Malphrus found Budrys removable and denied him asylum.

The Board affirmed the IJ’s order in its May 10, 2006 decision.

     On May 26, 2006, Budrys married Maxine Hutson, a United States

citizen.    The couple sought to adjust Budrys’ status through the

USCIS on July 25, 2006, with Budrys filing an I-485 application and

Hutson filing an I-130 immigrant visa petition on his behalf.              On

August 7, 2006, Budrys filed a motion with the Board to reopen his


                                       3
removal proceeding and either (a) remand to the IJ to adjudicate

his adjustment-of-status application, or (b) hold his removal in

abeyance     until    the   USCIS    adjudicated     his    adjustment-of-status

application.        In response to Budrys’ first argument, the Board

declined to remand his case to the IJ because it stated that the IJ

did   not    have    jurisdiction        to    adjudicate    an   application   for

adjustment     of    status   by    an   arriving    alien    placed   in   removal

proceedings, except under circumstances not present under these

facts.      See 8 C.F.R. § 1245.2(a)(1)(ii).                Regarding his second

argument, the Board concluded that reopening was not warranted.

Budrys now petitions for review of the Board’s order.



                                             II.

      We review the Board’s denial of a motion to reopen for abuse

of discretion.        Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir.

2006). We recognize that “a denial under the reopening regulations

must be reviewed with extreme deference.” M.A. v. U.S. I.N.S., 899

F.2d 304, 308 (4th Cir. 1990)(en banc).

      Budrys asserts that the Board abused its discretion because it

failed to use its discretion.            The relevant portion of the Board’s

order stated the following:

      Since the respondent is an arriving alien and does not
      come within the narrow exception which would permit an
      [IJ] to consider an arriving alien’s application for
      adjustment of status, reopening is not warranted in this
      case.   The respondent must pursue any application for


                                         4
     adjustment of status with the [USCIS] independent of
     these removal proceedings.

In re Genadijus Budrys, File: A97-391-214-Arlington, (BIA Oct. 10,

2006)(citations omitted). Budrys identifies no error of law in the

Board’s order.      Regarding Budrys’ request to reopen his case and

hold his removal in abeyance, the Board determined that reopening

was “not warranted.”          This statement indicates that the Board

believed it had the authority to reopen Budrys’ case, but in its

discretion, declined to use that authority.         We believe that the

Board acted within its discretion in so doing.*

     In sum, we find that the Board did not abuse its discretion in

denying   Budrys’    motion    to   reopen.   Accordingly,   we   deny   the

petition for review.

                                              PETITION FOR REVIEW DENIED




     *
      Budrys also argues that the Board abused its discretion by
failing to include an analysis of the factors listed in Matter of
Velarde, 23 I&N Dec. 253, 256 (BIA 2002). Velarde does not require
an explicit listing of such factors in the Board’s decision.

                                       5